Citation Nr: 0945621	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for neurosis.

2.  Entitlement to service connection for hypertension, to 
include as secondary to malaria.

3.  Entitlement to a compensable evaluation for malaria.

4.  Entitlement to service connection for arthralgia, to 
include arthritis, as secondary to malaria.

5.  Entitlement to service connection for a nervous system 
disorder, to include as secondary to malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION


The Veteran had active duty service with the United States 
Marine Corps from January 1942 to August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
neurosis, arthritis, hypertension, and a nervous system 
disorder, and denied a compensable evaluation for malaria.

The Veteran was provided a travel board hearing in 
conjunction with his appeal in August 2009.  A transcript of 
this hearing has been associated with the Veteran's claims 
file.

As discussed in more detail below, the Veteran's claim for 
service connection for neurosis is moot.  The Veteran was 
service-connected for psychoneurosis effective his date of 
separation in 1943, but because of a record-keeping error, 
the condition was listed as non-service-connected on an April 
2000 rating decision.  The RO issued a rating decision in 
August 2009 correcting the error and finding for the record 
that service connection has been in order since 1943 for 
conversion reaction manifested by cephalgia (previously rated 
as neurosis and psychoneurosis, situational, as manifested by 
nervousness, headaches, and anxiety symptoms).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for arthritis 
and for a nervous system disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been service connected for neurosis 
(conversion reaction manifested by cephalgia) since 1943.  
The issue of entitlement to service connection for  neurosis 
is moot.

2.  The Veteran has a current diagnosis of hypertension, the 
first evidence of which is from April 1997.  The Veteran was 
not treated for high blood pressure during service or for 
many years after service.  There is no competent evidence 
linking the Veteran's hypertension to his military service.

3.  The Veteran does not have active malaria or any malaria 
residuals.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
neurosis is dismissed as moot. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §  20.101 (2009).

2.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

3.  A compensable rating for malaria is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.88b Diagnostic Code 6304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, notice provided to the Veteran in 
March 2007 informed the Veteran of the elements of service 
connection, the evidence VA had in its possession in relation 
to the Veteran's claims, the evidence VA would obtain on 
behalf of the Veteran, and the types of evidence the Veteran 
should submit.  The notice also informed the Veteran as to 
how VA determines disability ratings and how effective dates 
are assigned.  This notice met all VCAA requirements for his 
service connection claims.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd on 
other grounds sub nom. by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The notice provided to the Veteran in March 2007 fully 
complied with VA regulations concerning claims for increased 
evaluations, informing the Veteran that he had to demonstrate 
that his disability had worsened, of the types of evidence 
relevant to his claim, and that VA determines disability 
ratings by applying relevant Diagnostic Codes.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs), VA outpatient treatment 
records, and private medical records.  VA provided the 
Veteran with a malaria examination in April 2007.  The 
Veteran was provided an opportunity to set forth his 
contentions during an August 2009 travel board hearing before 
the undersigned Veterans Law Judge.  

The Board has not provided examinations for the Veteran's 
claim for service connection for hypertension.  VA should 
obtain an examination or opinion to make a decision regarding 
a claim for disability benefits when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009).

Although there is evidence that the Veteran has a current 
diagnosis of hypertension, there is no evidence whatsoever in 
the Veteran's service records suggesting that he had high 
blood pressure.  An examination of his current condition 
could only confirm that he has hypertension; it could not 
provide evidence that the Veteran's hypertension began during 
service.  Therefore, the matter may be addressed without 
providing the Veteran with an examination.

Significantly, neither the appellant, nor his representative, 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  

Entitlement to Service Connection for Neurosis

The Veteran was service-connected for "psychoneurosis, 
situational, as manifested by nervousness, headaches, and 
anxiety symptoms," by way of a March 1944 rating decision, 
which was effective August 25, 1943, the date of the 
Veteran's discharge.

In April 2000, a rating decision was issued that mistakenly 
listed the Veteran's neurosis as a non-service-connected 
decision.  This error was not noticed until after the Veteran 
filed a new claim for service connection.  Prior to the 
Veteran's August 2009 hearing, the issue was discussed, and 
the undersigned Veteran's Law Judge explained the problem to 
the RO, submitting a note to file to correct the error.  The 
Veteran agreed at the hearing that if service connection was 
reinstated, his appeal as to that issue would become moot.  
The RO issued an August 2009 rating decision that found clear 
and unmistakable error in listing the Veteran's neurosis as 
non-service-connected, and concluded that service connection 
was indeed in order for the condition since 1943.  

As there remains no controversy, the issue of entitlement to 
service connection for neurosis is moot, and the issue must 
be dismissed, without prejudice.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §  20.101 (2009).

Entitlement to Service Connection for Hypertension

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran's STRs are negative for a diagnosis of or 
treatment for hypertension.

Progress reports from April 1997 show that the Veteran had a 
"history of hypertension," and that the Veteran was not 
taking medication for his condition.  A June 2007 progress 
report showed that the Veteran still had a diagnosis of 
hypertension.  

At his August 2009 hearing, the Veteran alleged that he was 
diagnosed with hypertension while in the military.

Service connection for hypertension is not warranted.  
Although the Veteran has a current diagnosis of hypertension, 
there is no competent evidence that the Veteran's condition 
began during service or is related to service.  

The only evidence linking the Veteran's hypertension to 
service is his statement during the August 2009 hearing that 
he was diagnosed with hypertension while on active duty.  The 
Veteran is competent to relate a previous diagnosis.  Despite 
this, the Board does not find the Veteran's testimony 
credible in this regard.  The Board has closely scrutinized 
the Veteran's STRs, and there is no evidence in the records 
of a diagnosis of hypertension while the Veteran was in 
service.  The Board gives greater weight to the STRs, which 
lack an in-service diagnosis of hypertension, than the 
Veteran's testimony, because it was given more than 60 years 
after separation from the military.  The Board finds that the 
medical records kept during the Veteran's service are a more 
reliable indicator as to whether or not the Veteran was 
diagnosed with hypertension during service.

The first available evidence of high blood pressure is from 
April 1997, over 50 years after service.  This long period of 
time between service and the diagnosis for hypertension 
weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999).  

Further, the fact that the Veteran was not diagnosed with 
hypertension in the year following service precludes service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.

As addressed fully above, without some reliable evidence that 
the Veteran had high blood pressure in service, obtaining a 
nexus examination would not assist VA in adjudicating the 
claim.  

Without an in-service occurrence of the disease, diagnosis of 
hypertension within the first post-service year, or some 
other evidence relating the disease to service or a service-
connected disability, service connection is not warranted.

Increased Evaluation for Malaria

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's service-connected malaria is currently 
evaluated as noncompensable under the provisions of 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304.  Under Diagnostic Code 6304, 
malaria is given a noncompensable evaluation when it is not 
active, or it is given a 100 percent rating when it is an 
active disease.  Thereafter, residuals such as liver or 
spleen damage are evaluated under the appropriate system.  38 
C.F.R. § 4.88b, Diagnostic Code 6304, Note.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Relapses must also be confirmed 
by the presence of malarial parasites in blood smears.

At a February 1999 examination, the Veteran was noted to have 
a remote history compatible with malaria.  He did not have a 
current incidence of an active malarial disease.

The Veteran was provided a malaria examination in April 2007 
in relation to his current claim.  The examiner noted that 
records dating back to 2001 showed no evidence of malaria or 
of unexplained or recurrent fevers.  The Veteran indicated 
that he had a history of unexplained fevers, but none over 
the last few years.  The previous year he had been 
hospitalized with a fever, but his doctors had determined 
that his fever was due to a urinary tract infection.  The 
Veteran described his symptomatology during alleged malarial 
exacerbations as including fever, headaches, fatigue, 
malaise, arthralgia, and chills.  The Veteran indicated he 
had not had any exacerbations in the previous year.  Physical 
examination showed no current active malarial disease.  The 
examiner determined that the Veteran's malaria had resolved 
with no evidence of chronic or recurrent malaria.  He further 
opined that "persistence of recurrence of malaria decades 
after initial diagnosis is exceedingly rare if not 
impossible."  The examiner stated that there was no evidence 
that his reported symptomatology was related to malaria.

At his August 2009 travel board hearing, the Veteran 
testified that he regularly had fevers, and that he had a 
history of digestive system and liver problems associated 
with malaria.  Although no doctor had ever treated him for a 
malaria relapse, the Veteran stated that "I've been in the 
hospital for it and they treated me for other stuff, . . . 
and I know from past experience what the reaction is, what 
the symptoms are of malaria and I treat myself."  The 
Veteran had gained "quite a bit" of weight, which he 
attributed to his malaria.  Prior to his retirement, the 
Veteran's symptoms affected his work because he would 
regularly get fever and chills.  The Veteran testified that 
approximately one year previously he had fever and chills, 
but he did not know if that was malaria or not.  

The Board finds that an increased evaluation for malaria is 
not warranted.  As addressed above, for a compensable rating 
for malaria, the Veteran must have a relapse of active 
malaria, confirmed by the presence of malarial parasites in 
blood smears.  

The Veteran's testimony that his chills and fever are related 
to malaria is not sufficient to support a finding of an 
active malaria disease.  The Veteran is a layperson.  He is 
not competent to diagnose a condition such as malaria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although he 
is competent to describe symptomatology he experienced, this 
symptomatology has been specifically discounted in multiple 
malaria examinations.  Most recently, the April 2007 examiner 
found no indication of active malaria, and found that his 
symptomatology was not related to malaria.  

There is no evidence that the Veteran has had an active case 
of malaria during the period on appeal, or, for that matter, 
since the Veteran's active duty service.  Without a confirmed 
relapse of malaria, the Veteran is not entitled to a 
compensable evaluation.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's service-
connected malaria.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected malaria has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  The disability has not required frequent 
periods of hospitalization.  In fact, the Veteran has gone 
long periods without any medical treatment for his malaria.  
There is no evidence that his malaria has become an active 
disease since service.  The Veteran informed his April 2007 
examiner that he retired in 1989, and thus there is no 
interference with his employment.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
service-connected malaria.


ORDER

The issue of entitlement to service connection for neurosis 
is dismissed.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable evaluation for malaria is 
denied.


REMAND

The issues of entitlement to service connection for arthritis 
and a disorder of the nervous system must be remanded for new 
examinations.



Arthralgia & Arthritis

The Veteran's service treatment records are negative for 
treatment for arthritis.  Ten years after service, a November 
1953 report noted that the Veteran had complained of chronic 
low back pain since 1942.  This symptomatology, however, was 
associated with the Veteran's chronic prostatitis; X-rays 
were not performed at that time.

The Veteran was treated between 1995 and 2001 for low back 
pain.  At that time, he was noted to have a history of 
chronic back pain; specifically, a February 1999 report 
described the Veteran as having a "several-decade history of 
back pain."  In August 1999, an examiner noted that the 
Veteran's back pain "indicated" facet arthritis, but this 
preliminary diagnosis was not confirmed.  In May 2001, the 
Veteran was diagnosed with myofascial pain and discogenic low 
back pain.

A November 2006 MRI of the Veteran's lumbar spine showed mild 
worsening of neural foraminal stenosis at L5-S1.  The 
examiner determined that the Veteran had degenerative 
changes, but that they were fairly stable.  A June 2007 
progress report included the notation that the Veteran had 
been diagnosed with arthritis.  

The Veteran testified that his arthralgia has always been 
associated with his service-connected malaria.  

To date, the Veteran has not been provided with an 
examination to determine the likely etiology of his 
arthralgia.  On remand, the RO should schedule the Veteran 
for an examination for his arthralgia.  The examiner should 
fully determine the extent of the Veteran's disability, 
performing all required tests.  Thereafter, the examiner 
should opine as to whether it is at least as likely as not 
that the Veteran's arthralgia/arthritis began during service 
or within one year of service, is secondary to the Veteran's 
history of malaria, or is otherwise related to service.




Disorder of the Nervous System

The earliest evidence of a diagnoses related to the Veteran's 
nervous system include March 1999 treatment of lumbar 
radiculopathy and a September 2001 diagnosis of peripheral 
neuropathy.  The September 2001 examiner noted that although 
the Veteran has a lumbar spine disability, that was not the 
most likely cause of the neuropathy.  The examiner noted that 
the Veteran's lower extremity strength was weak.  The 
examiner did not determine the likely etiology of the 
condition.

A June 2007 progress note related that the Veteran had axonal 
symmetrical sensorimotor polyneuropathy.

To date, the Veteran has not had an examination to determine 
if his neuropathy was caused by service or whether it is 
related to his service-connected conditions of neurosis or 
malaria.  The RO should schedule an examination to determine 
the likely etiology of the Veteran's neuropathy.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
a joints examination.  At this 
examination, the examiner should determine 
from the Veteran all areas of his body 
that are affected by his 
arthralgia/arthritis.  The examiner should 
perform all necessary tests to determine 
the extent of the Veteran's disability, 
including but not limited to diagnostic 
testing and range of motion testing, and 
should determine a current diagnosis for 
the disability.  

Thereafter, the examiner should opine 
whether it is at least as likely as not 
that the Veteran's arthralgia/arthritis 
began during service, began within a year 
of service, is secondary to the Veteran's 
history of malaria, or is otherwise 
related to service.

A full and complete rationale is requested 
for all opinions expressed by the 
examiner.

2.  The RO should schedule the Veteran for 
a neuropathy examination.  If possible, 
this examination may be done in 
conjunction with the joints examination.  
The examiner should review the Veteran's 
claims file prior to the examination, and 
note on the examination report that the 
claims fie review was accomplished.  

The examiner should thoroughly evaluate 
the Veteran's nervous system disorder, and 
determine a current diagnosis.  The 
examiner should describe all effects of 
the Veteran's neuropathy, including the 
nerves affected, and should determine the 
severity of the condition.  The examiner 
should then opine whether it is at least 
as likely as not that the Veteran's 
neuropathy is related to his military 
service or one of his service-connected 
disabilities, including malaria and 
neurosis.

A full and complete rationale is requested 
for all opinions expressed by the 
examiner.  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


